Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) The limitation that 80-91% of pores 2nm and higher are in the range from 2-200nm is not supported. Rather, paragraphs 16 and 28 indicate respectively that 80 and 91% of all pores are 2-200 nm.
B) In claims 9 and 13, there is no support for the complete absence of non-carbon elements. Given that active carbon readily oxidizes in oxygen at ambient condition (col. 1 of 5714433 for example), the alleged purity does not appear to be supported. Even though the specification discusses removal of non-carbon elements, it has not been established that every non-carbon atom has been removed, or nearly every as in claim 14. Applicant should run an elemental analysis of their product.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) Given the issues raised above, it is not clear in claim 14 what carbon content is encompassed by ‘consists essentially of carbon’.
 
Claims 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maroldo et al. 4957897.
Maroldo teaches, especially in ex. 1 and 13, mesoporous spherical carbons. While no single example anticipates the claims, forming the claimed material is an obvious expedient to optimize formation of the desired carbon. From table 12 top two entries, the pores 3.5-30 nm account for about 85.5% of the total pore volume reported. If half the pore volume of 0.6-3.5 nm was mesopores, the percent mesopores would be about 92.6%. For the last entry, the results are 81.5% clearly mesopores and 90.8% respectively. These values are considered close enough to the claimed values that a rejection is justified. Even though the reference does not teach the same process, no difference is seen in the product.

Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive.
The argument that the materials of the reference are not (essentially) pure carbon is noted, but it is not clear why applicant believes there would be a difference or what the percent of non-carbon elements of the references is, especially noting the issues under ‘112 noted above.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736